Citation Nr: 0510206	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


REMAND

Following certification of the veteran's appeal to the Board, 
he indicated in a March 2005 letter that he desired a formal 
hearing before the Board regarding his claim of entitlement 
to service connection for Parkinson's disease.  Thereafter, 
documentation in the claims file reflects that the veteran's 
representative spoke to the veteran to clarify the type of 
hearing he desired.  The veteran indicated that he wished to 
be scheduled for a Travel Board hearing at the RO.  As such, 
a remand is necessary to afford the veteran his requested 
hearing.  38 C.F.R. §§ 20.703, 20.704 (2004).   

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




